Citation Nr: 1435369	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-37 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

5.  Entitlement to service connection for dermatitis.

6.  Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to February 1990 and from March to November 2006.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In February 2014, as support for his claims, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - commonly referred to as a Travel Board hearing.  A transcript of the proceeding is of record.

Rather than immediately deciding the claims for service connection for sinusitis, PFB, and dermatitis, and the claim for a higher rating for the left ear hearing loss, the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ) for further development.  Whereas the Board, instead, is going ahead and deciding the claims for service connection for right ear hearing loss and tinnitus.



FINDING OF FACT

It is just as likely as not the Veteran's right ear hearing loss and tinnitus, like his already service-connected left ear hearing loss, are consequences of noise exposure during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, his right ear hearing loss and tinnitus are the result of injury - namely, acoustic trauma - incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that its required notice and assistance provisions have been adhered to.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Here, though, the Board is fully granting these claims.  The Board resultantly need not discuss whether there has been compliance with these duty-to-notify-and-assist obligations.


The Veteran contends that his right ear hearing loss and tinnitus, like his already service-connected left ear hearing loss, were caused by exposure to hazardous noise during his military service.  Since service connection already has been granted for his left ear hearing loss, hazardous noise exposure in service has been conceded.  The RO nevertheless previously, and contradictorily, stated that he did not have noise exposure in service.  However, his noise exposure in service is established based on his credible testimony and his Navy rating as a boatswain's mate, Navy Classification Code BM-0000, as reflected on his DD Form 214.  The Department of Defense has determined this rating involves a high probability of noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty Military Occupational Specialty (MOS) Noise Exposure Listing); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (providing that due consideration shall be given to the places, types, and circumstances of a Veteran's service in determining service connection).  

According to the Veteran's testimony, he experienced symptoms of hearing loss and tinnitus during his first period of active service, which have continued since.  See February 2014 hearing testimony.  For the following reasons and bases, the Board finds that his entitlement to service connection is established for both of these additionally claimed disabilities.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).


For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without having to show a medical nexus, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).

If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

As specifically concerning claims of entitlement to service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  For purposes of applying the laws administered by VA, however, impaired hearing only will be considered a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran had a VA audiology examination in November 2007, at the conclusion of which he was diagnosed with bilateral recurrent tinnitus and mild right ear hearing loss that did not (at least at the time) meet the criteria for a ratable disability according to § 3.385.  In other words, he had hearing loss in this ear, but insufficient hearing loss to be considered an actual ratable disability.  Regardless, the examiner failed to provide an opinion on the etiology of the Veteran's tinnitus, which is not subject to the threshold minimum requirements of § 3.385.

A more recent private audiological report from February 2014, however, so from the same month as the Veteran's hearing before the Board, shows he had a speech recognition score on the Maryland CNC test of 92 percent in his right ear, thus meeting the VA regulation's requirement for ratable hearing loss in this ear.  His tinnitus diagnosis also was affirmed.  But, as importantly, the private examiner also indicated the Veteran's hearing loss and tinnitus were more likely than not caused by or a result of the noise exposure during his military service.  So not only has his left ear hearing loss been attributed to his service, but now so, too, his right ear hearing loss and tinnitus.

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Thus, the current-disability requirement is satisfied for both hearing loss and tinnitus.  See Shedden, 381 F.3d at 1166-67.

Equally, his assertions that his hearing loss and tinnitus initially manifested during his service are competent evidence.  He is competent to report subjective symptoms, and hearing loss and tinnitus are both within the province of subjective experience.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002).  His statements regarding the service origin of his hearing loss and tinnitus are also credible, therefore ultimately probative.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Moreover, his private audiologist has etiologically linked the hearing loss and tinnitus to the service in the military.

Certainly then, resolving all reasonable doubt in favor of these claims, the competent and credible evidence establishes the presence of right ear hearing loss and tinnitus ever since the Veteran's military service or, at the very least, the required attribution of these conditions to his service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the criteria for establishing entitlement to service connection for right ear hearing loss and tinnitus are satisfied.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67; Walker, 708 F.3d at 1338.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus also is granted.


REMAND

The Board sincerely regrets the delay that inevitably will result from remanding, rather than immediately deciding, the remaining claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.


With regards to the Veteran's claim for an initial compensable rating for his left ear hearing loss, the rating criteria for evaluating the severity of hearing loss are dependent on whether it is unilateral versus bilateral, meaning whether one or both ears are service connected.  See 38 C.F.R. § 4.85.  On remand, the AOJ must implement the Board's award of service connection for the right ear hearing loss, and then readjudicate the claim for an increased rating on the premise the Veteran now has service-connected bilateral (i.e., left and right ear) hearing loss.  It would be prejudicial for the Board to consider the claim for an increased rating for bilateral hearing loss in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the AOJ, the Board must consider whether the Veteran has been prejudiced).

In January 2008, the Veteran had a VA general medical examination for his claimed sinus condition, PFB, and dermatitis.  While the examiner made diagnoses of sinusitis and dermatitis, he did not provide an opinion as to whether the conditions were related to the Veteran's military service.  Therefore, this opinion is needed to assist in deciding these claims. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, there appears to be confusion over whether the Veteran had sinusitis and dermatitis prior to his service.  In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted diseases or disabilities.  Quirin, 22 Vet. App. at 396.
The Veteran's June 1985 entrance examination report notes that his sinuses and skin were normal.  There are no notations of any defects or diagnoses, including related to his sinuses or skin.  Additionally, his STRs do not reveal that he underwent a physical examination prior to his second period of active duty in 2006.  Therefore, it must be presumed that he was in sound health when beginning both periods of service.  Quirin, 22 Vet. App. at 396.

He since has testified during his February 2014 hearing that he had occasional problems with sinusitis before his service, but that they were only relatively "minor."  So he believes that, even acknowledging their occurrence prior to his service, his service nonetheless - especially in Kuwait - "made [them] worse", so aggravated them.  He added that his leadership role in his company kept him from going to see a doctor about it while in service.

Conversely, he disputes any notion that he had dermatitis prior to his service, which he described as a skin rash on his left arm, forearm and scalp, and contends that having to constantly shave during his service caused, or certainly aggravated, his PFB.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule VA compensation examination(s) for medical nexus opinions concerning the etiology of the Veteran's sinusitis, PFB, and dermatitis, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) they initially manifested during his active military service from February 1986 to February 1990 and from March to November 2006, even if not complained about, diagnosed, or treated during his service.

To rebut the presumption that he did not have these conditions when entering service, there has to be clear and unmistakable evidence BOTH of their existence prior to his service and indication they were not aggravated during or by his service, meaning chronically worsened beyond their natural progression.

If there is not this pre-service indication, then these claims must be considered on the basis of whether they instead were directly incurred in service.

So the examiner is cautioned to remain mindful of the differing standards of proof.

It therefore is essential the claims file be made available to and reviewed by the examiner(s) for the relevant history.  All necessary diagnostic testing and evaluation must be performed.  The examiner(s) must discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

2.  Implement the Board's grant of service connection for the right ear hearing loss.

3.  Then readjudicate these claims, including on the basis the Veteran now has service-connected bilateral, no longer just unilateral, hearing loss, in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to his satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


